      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MICHAEL PICARD,                         :
                                         :
                          Plaintiff,     :            19cv3059 (DLC)
                 -v-                     :
                                         :           OPINION AND ORDER
 DARCEL D. CLARK, in her official        :
 capacity as District Attorney for       :
 Bronx County and MICHAEL MAGLIANO, in :
 his official capacity as Chief of       :
 Public Safety for the New York Unified :
 Court System,                           :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES

For the plaintiff:
Brian Hauss
Arianna Marie Demas
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004

For defendant Darcel D. Clark:
James E. Johnson
Corporation Counsel for the City of New York
Susan P. Scharfstein
Of Counsel
100 Church Street
New York, NY 10007

For defendant Michael Magliano:
Letitia James
New York Attorney General
Michael A. Berg
Assistant Attorney General
28 Liberty Street
New York, NY 10005
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 2 of 18



DENISE COTE, District Judge:

     At this bench trial, which has been submitted on the

written record, Michael Picard (“Picard”) challenges the

constitutionality of New York Penal Law § 215.50(7) (“§ 50(7)”

or the “Act”).    This misdemeanor criminal contempt statute

prohibits shouting and display of signage within two hundred

feet of a courthouse where that speech concerns a trial ongoing

in that courthouse.    As explained below, the Act is facially

unconstitutional.

                               Background

     The following constitutes the Court’s findings of fact.

On December 4, 2017, Picard stood on the public sidewalk outside

the Bronx County Hall of Justice, located at 265 East 161

Street, Bronx, New York, to advocate for jury nullification. 1         He

stood on the north side of East 161 Street, between Sherman

Avenue and Morris Avenue, outside the main entrance to the

courthouse.    While there, he held a single sign with the words

“Jury Info.”




1 Jury nullification refers to a juror’s inherent “power” to
ignore the law in her verdict. United States v. Carr, 424 F.3d
213, 219-20 (2d Cir. 2005) (citation omitted). While jury
nullification “is, by definition, a violation of a juror’s oath
to apply the law as instructed by the court,” it “has a long
history in the Anglo-American legal system.” United States v.
Thomas, 116 F.3d 606, 614-15 (2d Cir. 1997).

                                    2
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 3 of 18



     Picard also handed about four pedestrians flyers that said:

“No Victim?   No Crime.    Google Jury Nullification” on one side

and “‘One has a moral responsibility to disobey unjust laws’ –

Martin Luther King Jr.” on the other side.        Picard did not ask

any of these individuals whether they were serving on a jury.

     About five minutes after Picard began to distribute his

flyers, a New York State Court Officer approached Picard and

informed him that it is against the law to distribute flyers

about jury nullification within two hundred feet of a

courthouse.   Several times, the officer asked Picard to move and

warned him that he would be arrested if he did not move at least

200 feet from the courthouse.

     Picard refused to move.      He stated that he was standing on

a public sidewalk and was permitted to distribute flyers

advocating jury nullification.      A New York State Court Officer

took Picard into custody for violating the Act.

     Picard was released several hours later when a New York

County Assistant District Attorney (“ADA”) declined to pursue

the charge.   The ADA’s Affidavit explaining that decision stated

in relevant part:

     The People decline to prosecute the instant matter due
     to insufficient evidence. On December 4, 2017, at
     8:05am, arresting officer observed defendant on the
     sidewalk in front of the courthouse, holding and
     displaying a sign with the words printed JURY
     INFORMATION, and displaying pamphlets stating NO
     VICTIM NO CRIME. When the arresting officer


                                    3
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 4 of 18



     approached Defendant and informed him that he needed
     to be 200 feet away from the courthouse to protest,
     the defendant refused to move. Since the officer did
     not measure the distance between defendant and the
     courthouse, the People have insufficient evidence to
     meet their burden of proof at trial and as such, the
     charges must be dismissed.

     Although Picard was arrested for an alleged violation of §

50(7), it is useful to the discussion that follows to recite the

entirety of N.Y. Penal Law § 215.50.       It provides:

     A person is guilty of criminal contempt in the second
     degree when he engages in any of the following
     conduct:

     1. Disorderly, contemptuous, or insolent behavior,
        committed during the sitting of a court, in its
        immediate view and presence and directly tending to
        interrupt its proceedings or to impair the respect
        due to its authority; or

     2. Breach of the peace, noise, or other disturbance,
        directly tending to interrupt a court’s proceedings;
        or

     3. Intentional disobedience or resistance to the lawful
        process or other mandate of a court except in cases
        involving or growing out of labor disputes as
        defined by subdivision two of section seven hundred
        fifty-three-a of the judiciary law; or

     4. Contumacious and unlawful refusal to be sworn as a
        witness in any court proceeding or, after being
        sworn, to answer any legal and proper interrogatory;
        or

     5. Knowingly publishing a false or grossly inaccurate
        report of a court’s proceeding; or

     6. Intentional failure to obey any mandate, process or
        notice, issued pursuant to articles sixteen,
        seventeen, eighteen, or eighteen-a of the judiciary
        law, or to rules adopted pursuant to any such
        statute or to any special statute establishing


                                    4
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 5 of 18



        commissioners of jurors and prescribing their duties
        or who refuses to be sworn as provided therein; or

     7. On or along a public street or sidewalk within a
        radius of two hundred feet of any building
        established as a courthouse, he calls aloud, shouts,
        holds or displays placards or signs containing
        written or printed matter, concerning the conduct of
        a trial being held in such courthouse or the
        character of the court or jury engaged in such trial
        or calling for or demanding any specified action or
        determination by such court or jury in connection
        with such trial.

     Criminal contempt in the second degree is a class A
     misdemeanor.

N.Y. Penal Law § 215.50 (emphasis supplied).        Under New York

law, a class A misdemeanor carries a maximum sentence of one

year of imprisonment.    Id. § 70.15(1).

     Since his arrest, Picard has not advocated for jury

nullification within 200 feet of a courthouse in New York State.

He fears that, if he were to do so, he would be arrested and

prosecuted for violating the Act.       Were it not for the Act, he

would continue his advocacy outside of courthouses in New York,

including the Bronx County Hall of Justice.

     Picard filed this action on April 5, 2019.         Picard has sued

Michael Magliano, Chief of Public Safety for the New York

Unified Court System, and Darcel D. Clark, District Attorney for

Bronx County, in their official capacities.        Picard seeks

declaratory and injunctive relief under the First and Fourteenth

Amendments.   Picard asserts that the Act is facially



                                    5
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 6 of 18



unconstitutional because it imposes a content-based restriction

on speech in a traditional public forum.        He argues that the Act

is substantially overbroad because the vast majority of its

applications will be unconstitutional.       Picard adds that, in any

event, the Act violates the First Amendment as applied to

Picard.

     On December 2, 2019, the Court rejected the defendants’

assertion that Picard lacked standing to bring this lawsuit. 2

Picard v. Clark, No. 19CV3059 (DLC), 2019 WL 6498306, at *1

(S.D.N.Y. Dec. 2, 2019) (the “December 2019 Opinion”).          On March

6, 2020, the parties filed a joint pretrial order in which they

consented to submit this case to the Court for a verdict based

on the written record.

                               Discussion

     The First Amendment, which applies to the states through

the Fourteenth Amendment, “provides that ‘Congress shall make no

law abridging the freedom of speech.’”       Hobbs v. Cty. of

Westchester, 397 F.3d 133, 148 (2d Cir. 2005) (citing U.S.

Const. amend. I).    “Speech on matters of public concern is at


2 The defendants continue to argue that the plaintiff lacks
standing to bring this First Amendment challenge to the Act.
For the reasons explained in the December 2019 Opinion, that
argument is rejected. It is true, however, that Picard’s
conduct did not violate the Act as construed here. As the
defendants point out, Picard may have recourse for his detention
through other avenues, including an action brought under 42
U.S.C. § 1983.

                                    6
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 7 of 18



the heart of the First Amendment[]” and is “entitled to special

protection.”   Snyder v. Phelps, 562 U.S. 443, 451-52 (2011)

(citation omitted).

     Ordinarily, to succeed in a facial attack to the

constitutionality of a statute, a plaintiff must establish that

“no set of circumstances exists under which [the law] would be

valid, or that the statute lacks any plainly legitimate sweep.”

United States v. Stevens, 559 U.S. 460, 472 (2010) (citation

omitted).   “In the First Amendment context, however, th[e] Court

recognizes a second type of facial challenge, whereby a law may

be invalidated as overbroad if a substantial number of its

applications are unconstitutional, judged in relation to the

statute’s plainly legitimate sweep.”       Id. at 473 (citation

omitted).   In an as-applied challenge, by contrast, a court must

assess whether a statute, even if constitutional on its face,

“deprived the individual to whom it was applied of a protected

right.”   Field Day, LLC v. Cty. of Suffolk, 463 F.3d 167, 174

(2d Cir. 2006).

     Picard brings a facial challenge to § 50(7) as a content-

based restriction of speech in a traditional public forum.             In

traditional public fora, “any restriction based on the content

of the speech must satisfy strict scrutiny, that is, the

restriction must be narrowly tailored to serve a compelling

government interest.”    Pleasant Grove City, Utah v. Summum, 555


                                    7
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 8 of 18



U.S. 460, 469 (2009).    See also Johnson v. Perry, 859 F.3d 156,

172 (2d Cir. 2017).    There is no dispute that protection of the

integrity of the judicial process represents a compelling

government interest.    For example, the Supreme Court has

“recognized the vital state interest in safeguarding public

confidence in the fairness and integrity of the nation’s elected

judges.”   Williams-Yulee v. Fla. Bar, 575 U.S. 433, 445 (2015)

(citation omitted).

     “Government regulation of speech is content based if a law

applies to particular speech because of the topic discussed or

the idea or message expressed.”      Reed v. Town of Gilbert, Ariz.,

576 U.S. 155, 163 (2015) (citation omitted).        That is, a law is

“content based if it require[s] enforcement authorities to

examine the content of the message that is conveyed to determine

whether a violation has occurred.”       McCullen v. Coakley, 573

U.S. 464, 479 (2014) (citation omitted).

     Even if serving a compelling state interest, a content-

based restriction on speech must be “the least restrictive means

among available, effective alternatives.”        Ashcroft v. ACLU, 542

U.S. 656, 666 (2004).    “When a plausible, less restrictive

alternative is offered to a content-based speech restriction, it

is the Government’s obligation to prove that the alternative

will be ineffective to achieve its goals.”        United States v.

Playboy Entm’t Grp., Inc., 529 U.S. 803, 816 (2000).          A narrowly


                                    8
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 9 of 18



tailored restriction must be neither under- nor overinclusive.

Reed, 576 U.S. at 172; Republican Party of Minnesota v. White,

536 U.S. 765, 775 (2002).

     Content-neutral regulations, by contrast, may “limit the

time, place, or manner of expression -- whether oral, written,

or symbolized by conduct -- even in a public forum,” so long as

the regulations are “reasonable,” “narrowly tailored to serve a

significant governmental interest, and leave open ample

alternative channels for communication of the information.”

Hobbs, 397 F.3d at 149 (citation omitted).        “The narrow

tailoring requirement is satisfied so long as the regulation

promotes a substantial governmental interest that would be

achieved less effectively absent the regulation.”         Id. (citation

omitted).   Thus, a content-neutral restriction “need not be the

least restrictive or least intrusive means of” serving the

governmental interest.     Id. (citation omitted).

     Traditional public fora are those places which “by long

tradition or by government fiat have been devoted to assembly

and debate.”    Huminski v. Corsones, 396 F.3d 53, 89 (2d Cir.

2005) (citation omitted).     They include areas such as “streets

and parks which have immemorially been held in trust for the use

of the public and, time out of mind, have been used for purposes

of assembly.”    Johnson, 859 F.3d at 172 (citation omitted).

Public sidewalks, including the sidewalks surrounding the


                                    9
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 10 of 18



Supreme Court, are public fora.      United States v. Grace, 461

U.S. 171, 177, 183 (1983).

     The Act is subject to strict scrutiny.        While § 50(7) is

viewpoint neutral, it is not content neutral.        See Boos v.

Barry, 485 U.S. 312, 319 (1988).      Section 50(7) is triggered

when the speaker engages in speech that concerns the conduct of

a trial that is ongoing in an adjacent courthouse.         Any

enforcement of the Act must consider the content of the speech

to determine whether it is directed towards an ongoing trial.

Furthermore, § 50(7) restricts speech in a traditional public

forum -- public sidewalks.

     It is undisputed by the parties that the Act is directed

towards a compelling state interest.      It seeks to protect the

integrity of the judicial process by shielding trial

participants, including jurors and witnesses, from undue

influence during their engagement in trials.        This promotes the

rule of law and the legitimate functioning of the justice

system.   This understanding of the role and purpose of § 50(7)

is confirmed by an examination of its surrounding provisions.

For example, § 50(1) prohibits “[d]isorderly, contemptuous, or

insolent behavior” occurring in the presence of a court.          N.Y.

Penal Law § 215.50(1).    Section 50(2) prohibits a “breach of the

peace” that interrupts court proceedings.       Id. § 215.50(2).

Section 50(4) prohibits a witness’s “unlawful refusal to be


                                    10
       Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 11 of 18



sworn” as a witness in court.       Id. § 215.50(4).     Each of these

provisions is directed towards the integrity of an ongoing court

proceeding.

       That understanding of the Act’s purpose is confirmed as

well by an examination of its legislative history.           The Act was

intended to restrict the expression of opposition to ongoing

court proceedings, whether those expressions were peaceful or

not.    It was prompted by the picketing around a federal

courthouse in New York State to protest the prosecution of

leaders of the Communist Party in 1949.         As explained by the

proponent of the Act,

       a picketing line was maintained by Communists and
       others, on the sidewalk immediately in front of the
       Federal Courthouse at Foley Square, Manhattan, during
       the entire trial of the eleven ring leaders of the
       Communist Party. The pickets carried signs demanding
       the dismissal of the indictment, the freeing of the
       defendants and other remedies, addressing Judge
       [Harold] Medina by name. 3




3 On October 21, 1949, Eugene Dennis and ten other leaders of the
Communist Party were convicted following a nine-month trial. A
jury found Dennis and his co-defendants guilty of violating 18
U.S.C. § 2385, which proscribes activity and advocacy aimed at
“overthrowing or destroying the government of the United States
or the government of any State, Territory, District or
Possession thereof.” 18 U.S.C. § 2385. Of particular
importance in the trial of Dennis and his co-defendants was §
2385’s prohibition on conspiring to “organize any society . . .
who teach, advocate, or encourage the overthrow or destruction
of any such government by force or violence.” Id.; United
States v. Dennis, 183 F.2d 201, 205 (2d Cir. 1950), aff’d, 341
U.S. 494 (1951).


                                      11
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 12 of 18



Letter from Thomas Duffy, Member of New York State Assembly, to

Thomas Dewey, Governor, Bill Jacket, L. 1952, ch. 669, at 10

(“Duffy Letter”). 4

     What is now § 50(7) was ratified in 1952 as Assembly Bill

657 (the “Bill”) and signed into law that same year. 5        In his

endorsement of the Bill, the New York Attorney General

explained:

     The proposed amendment is aimed at persons or groups
     who, inspired by peculiar ideologies or principles
     contrary the democratic process, readily resort to
     disorderly and embarrassing action by way of
     demonstrating their discontent.

     In order to deal effectively with this sort of
     irresponsible conduct, to say nothing of maintaining
     the dignity of the courts, I recommend approval of the
     bill.

Memorandum from Nathaniel L. Goldstein, Attorney General, to

Thomas Dewey, Governor, Bill Jacket, L. 1952, ch. 669, at 8.

     While the Attorney General referred to disorderly

demonstrations, the Bill’s principal proponent emphasized that

it would reach “peaceful picketing” directed at an ongoing trial

as well.   He explained that, “[u]nder existing law, it appears


4 The New York Court of Appeals commonly relies on submissions
included in the Bill Jacket as a source of legislative history.
See, e.g., Kimmel v. State, 29 N.Y.3d 386, 398-400 (2017).

5 A predecessor bill had been rejected by the Governor. Duffy
Letter at 10. The language that now comprises § 50(7) assumed
its current location in the New York Penal Law in 1965. 1965
N.Y. Laws 2438-39.


                                    12
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 13 of 18



that if the pickets are quiet and orderly, regardless of the

legend appearing on the placards, there is no remedy.”         Duffy

Letter at 10.   In his view, the Bill was necessary to combat the

“inherent evil” of “the attempt to influence the Court and

jury[] in the determination of the issue involved,” whether “the

attempt is made quietly or noisily.”      Id.   The Bill was “aimed

at the obvious attempt of those picketing[] to influence the

Court or Jury, in the determination of the litigation taking

place in the Court.” 6   Id.

     In defense of the Act, the defendants principally argue

that the Act is narrowly drawn to restrict speech in the

immediate vicinity of a state courthouse that is likely to

disrupt or unduly influence a pending trial.        As such, they

argue, it complements the state laws prohibiting witness and

jury tampering and the obstruction of governmental

administration.

     To a degree, the defendants are right.        The Act applies

only to speech within the immediate vicinity of the courthouse


6 A 2007 Advisory Committee report confirmed that the purpose of
the Act was to “prevent judges, jurors, and other court
officials from being influenced by the demonstrations at or near
the courtroom at or prior to the proceeding.” See Advisory
Comm. on Local Courts, Report of the Advisory Committee on Local
Courts to the Chief Administrative Judge of the Courts of the
State of New York, 6-7 (2007). The Committee’s recommendation
that the Act be broadened to include demonstrations regarding
any court proceeding, and not just trials, never became law.


                                    13
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 14 of 18



and only that speech that concerns trials being held in that

very courthouse at that very moment.       It helps preserve the

integrity of those proceedings by allowing the trial

participants to enter and leave the courthouse, whether they be

witnesses or jurors, without being subjected at the courthouse

entrances to shouting or signage concerning the trial.         It

promotes the duty of witnesses to tell the truth and of jurors

to follow a judge’s instructions on the law and return a verdict

based on the evidence received in the courtroom, all without

regard to public opinion or influence.       Section 50(7) is also

viewpoint neutral.    It does not single out the expression of any

particular opinion.    Nor does it regulate private expression of

opinion.   It does not regulate, for instance, either speech for

or against the state or any particular party, or speech

favorable to or critical of the conduct of the judicial

proceedings that may occur within 200 feet of the courthouse, so

long as the speaker’s views concerning the trial are not shouted

or displayed.   Thus, the speaker may speak her mind to assembled

journalists or others gathered near the courthouse without

running afoul of the statute.

     Picard is wrong therefore when he argues that the Act is

not narrowly tailored because it applies to speech directed at

journalists and fellow protestors.       The Act forbids calling




                                    14
      Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 15 of 18



aloud, shouting and displaying placards.        It does not forbid

speaking to journalists or anyone else.

     The defendants, however, are mistaken insofar as they argue

that the Act only criminalizes expression that is likely to

disrupt ongoing proceedings.      The statute contains no such

limitation.    Unlike other provisions of § 215.50, § 50(7) does

not state that the prohibited expression must directly tend to

interrupt court proceedings.      See N.Y. Penal Law §§ 50(1),

50(2).

     As noted, because the Act is a content-based restriction on

speech that concerns matters of public interest in a public

forum, it is subject to the “most exacting scrutiny.”          Boos, 485

U.S. at 321.   The defendants have not shown that the state must

criminalize speech in this way to protect the integrity of

ongoing trials. 7   To the extent that speakers are obstructing

passage on the sidewalks or engaging with others in

demonstrations, there are content-neutral regulations to

maintain public order and access to a public building.          And, of

course, there are laws that make it a crime to tamper

intentionally with jurors and witnesses.        And, while it may pose

a not inconsiderable burden on the court system, if jurors or

witnesses must be escorted to and from the courthouse to


7 None of the parties have pointed to or discussed the
legislative history of the Act.

                                     15
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 16 of 18



encourage or protect their service on a particular trial, that

can be done as well.

     Unlike Burson v. Freeman, 504 U.S. 191, 206 (1992), where

the Court could point to a “widespread and time-tested

consensus” that demonstrated that restricted zones were

necessary to serve the states’ compelling interests in

preventing voter intimidation and election fraud, the defendants

have not offered any such evidence of necessity to protect the

trial process.   To the contrary, as the defendants point out,

only four individuals have been arrested for alleged violations

of the Act in the last fourteen years.       While that lack of

violation may be a tribute to the Act’s success in deterring

violations, it is just as likely to suggest that there has been

very little need for the Act.     Whichever may be true, under the

demanding standard against which § 50(7) must be measured, it is

the defendants’ burden to prove the Act is necessary to protect

the fair administration of justice.      The Court cannot draw that

conclusion on the record before it.

     The defendants argue that the Court should narrowly

construe the Act to avoid a constitutional question but have

offered no construction of the Act to achieve that goal.          It is

true that a federal court may narrowly construe a state law to

avoid constitutional infirmity when the statute is “readily

susceptible to the limitation.”      Vermont Right to Life Comm.,


                                    16
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 17 of 18



Inc. v. Sorrell, 221 F.3d 376, 386 (2d Cir. 2000) (citation

omitted).    A federal court may not, however, “rewrite a state

law to conform it to constitutional requirements.”         Id.

(citation omitted).    A litigant’s failure to offer a limiting

construction that would avoid a constitutional question may

suggest that such a construction is not readily available.             See

Erznoznik v. City of Jacksonville, 422 U.S. 205, 216 n.15

(1975).    The Court perceives no readily available alternative

construction of the Act that would accomplish the perceived goal

of the legislation and avoid a constitutional question.

     Picard seeks a permanent injunction against enforcement of

§ 50(7).    A plaintiff seeking to enjoin the enforcement of a

statute or regulation must demonstrate an entitlement to such

equitable relief by showing (1) irreparable injury and (2)

actual success on the merits.     See Amoco Prod. Co. v. Village of

Gambell, 480 U.S. 531, 542, 546 n.12 (1987); Ognibene v. Parkes,

671 F.3d 174, 182 (2d Cir. 2011).        Because it is an equitable

remedy, a permanent injunction also requires a showing that

remedies at law are inadequate, that it is warranted in light of

the balance of hardships between the parties, and that the

injunction would not disserve the public interest.         Id.   See

also Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 32

(2008).    “The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.”


                                    17
     Case 1:19-cv-03059-DLC Document 49 Filed 07/29/20 Page 18 of 18



New York Progress and Protection PAC v. Walsh, 733 F.3d 483, 486

(2d Cir. 2013) (citation omitted).        See also Ognibene, 671 F.3d

at 182.

     Picard has demonstrated that he is entitled to a permanent

injunction against enforcement of § 50(7).        He has succeeded on

the merits and the risk of constitutional injury satisfies the

irreparable harm requirement.     A legal remedy would be

inadequate to remedy that injury.        Furthermore, the balance of

hardships tilts decidedly in favor of enjoining enforcement of

the Act.    Indeed, the defendants represent that prosecutions

under the Act are rare.    Lastly, continued enforcement, however

uncommon, of a constitutionally impermissible law would not

serve the public interest.

                              Conclusion

     New York Penal Law § 215.50(7) violates the First Amendment

of the U.S. Constitution because it is a content-based

restriction on speech in a public forum that fails strict

scrutiny.    The parties are directed to submit a proposed final

judgment by August 14, 2020.

Dated:      New York, New York
            July 29, 2020


                                  __________________________________
                                              DENISE COTE
                                     United States District Judge




                                    18
